         RECEIVED
          Case 2:04-cv-08604-JZ-DTB Document 619 Filed 01/22/19 Page 1 of 2 Page ID #:6682
  CLERK, U.S. DISTRICT COURT


     1/22/2019

CENTRAL DISTRICT OF CALIFORNIA
       Y.L.
   BY: _________________ DEPUTY


                                  United States Court of Appeals
                                      for the Federal Circuit
                                             __________________________

                                   DAVID GROBER, VOICE INTERNATIONAL,
                                                     INC.,
                                            Plaintiffs - Appellants

                                                          v.

                                             MAKO PRODUCTS, INC.,
                                               Defendant - Appellee

                                      AIR SEA LAND PRODUCTIONS, INC.,
                                  CINEVIDEOTECH, INC., SPECTRUM EFFECTS,
                                    INC., BLUE SKY AERIALS, INC., DOES 1-10,
                                                     Defendants
                                             __________________________

                                                      17-1507
                                             __________________________

                                  Appeal from the United States District Court for the
                               Central District of California in case No. 2:04-cv-08604-
                               JZ-DTB, Judge Jack Zouhary.
                                              __________________________

                                                      MANDATE
                                             __________________________

                                   In accordance with the judgment of this Court,
                               entered December 06, 2018, and pursuant to Rule 41 of
                               the Federal Rules of Appellate Procedure, the formal
                               mandate is hereby issued.
Case 2:04-cv-08604-JZ-DTB Document 619 Filed 01/22/19 Page 2 of 2 Page ID #:6683




                 Costs are awarded to appellee Mako Products, Inc. in
             the amount of $538.68 and taxed against the appellants
             David Grober, Voice International, Inc.



                                            FOR THE COURT

             January 22, 2019               /s/ Peter R. Marksteiner
                                            Peter R. Marksteiner
                                            Clerk of Court
